ITEMID: 001-102685
LANGUAGEISOCODE: ENG
RESPONDENT: HUN
BRANCH: CHAMBER
DATE: 2011
DOCNAME: CASE OF DARVAS v. HUNGARY
IMPORTANCE: 4
CONCLUSION: Violation of Article 5 - Right to liberty and security (Article 5-1 - Deprivation of liberty;Article 5-1-c - Reasonably necessary to prevent fleeing)
JUDGES: András Sajó;Françoise Tulkens;Ireneu Cabral Barreto;Kristina Pardalos;Nona Tsotsoria
TEXT: 5. The applicant was born in 1985 and lives in Ajka.
6. On 5 December 2004 the applicant was arrested on charges of drug abuse. On 7 December 2004 the Veszprém District Court held a hearing and ordered his house arrest. On appeal, on 15 December 2004 the Veszprém County Regional Court changed this decision and ordered the applicant's pre-trial detention for fear of collusion and reoffending. However, on 13 April 2005 he was released.
7. In another case, on 20 May 2005 the applicant was arrested on charges of aggravated drug trafficking, essentially because substantial amounts of various drugs and packaging material had been found in a garage of which he had been the tenant. On 22 May 2005 his pre-trial detention was ordered at a court hearing, for fear of collusion with members of the presumed drug network. His detention was subsequently prolonged at the statutory intervals in decisions which included rather stereotypical references to the risks of his absconding and collusion without any detailed reasoning in regard to his individual circumstances or the evidence obtained against him.
8. On 9 February 2006 the applicant made a request for release on bail, pledging a substantial sum of money as a security. On 16 February 2006 the request was rejected. His appeal was dismissed on 24 February 2006.
9. On 12 June 2006 the investigation was terminated.
10. On 19 July 2006 the Komárom-Esztergom County Regional Court prolonged the applicant's detention until 22 August 2006. The court rejected the arguments of the applicant's lawyer to the effect that the results of the investigation did not support a reasonable suspicion against the applicant. It was satisfied that his continued detention was necessary for fear of his absconding and could not be substituted by home arrest as suggested. It held that there was a well-grounded suspicion that the applicant had participated in the storage and dispatch of drugs which constituted an offence punishable with very severe sanctions. On 27 July 2006 the Győr Court of Appeal dismissed the applicant's appeal, holding that the potential sanctions justified the fear of the applicant's absconding.
11. On 10 August 2006 a bill of indictment was preferred concerning twenty-one defendants, including the applicant. It combined the facts of the two criminal proceedings outlined above. The applicant was charged with complicity in aggravated drug trafficking.
12. On 21 August 2006 the Győr-Moson-Sopron County Regional Court prolonged the applicant's pre-trial detention. The court held that the sanction which the applicant was potentially facing entailed the danger of his absconding.
13. The applicant's lawyer appealed, arguing that no specific reasons, as required by the Court's case-law, had been given for the applicant's continued detention. In particular, he maintained that nothing in the case file supported the applicant's involvement in selling drugs. In the light of the jurisprudence of the courts, no such sanction was, in his view, to be envisaged as automatically justifying detention for fear of absconding. To refute this point, the lawyer submitted that the applicant's personal circumstances were decent: he was being supported by his family with which he had good relations and he had been fulfilling his educational and professional duties diligently before his arrest. The lawyer proposed that the applicant's detention be replaced by house arrest.
14. On 21 September 2006 the Court of Appeal dismissed the appeal, observing that part of the offences with which the applicant was charged was punishable with very severe sanctions including life imprisonment, which justified the fear of absconding.
15. On 22 November 2006 the applicant again requested his release on bail. On 30 November 2006 he was released on bail and his house arrest was ordered. This measure was lifted on 21 May 2007.
16. On 29 April 2008 the applicant was found guilty of the charge relating to the offence for which he had been arrested on 5 December 2004, and acquitted in respect of the remainder of the charges.
VIOLATED_ARTICLES: 5
VIOLATED_PARAGRAPHS: 5-1
VIOLATED_BULLETPOINTS: 5-1-c
